—In a medical malpractice action, the defendants Brookdale Hospital Medical Center, Kingsbrook Jewish Medical Center, and Community Family Planning Council, d/b/a United Parents Center, separately appeal from stated portions of an order of the Supreme Court, Kings County (Bellard, J.), entered July 6, 1999, which, inter alia, granted that branch of the plaintiffs motion which was to amend the complaint to assert a cause of action against them to recover damages for wrongful death.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court providently exercised its discretion in granting that branch of the plaintiffs motion which was for leave to amend the complaint to assert a cause of action to recover damages for wrongful death against the appellants. Contrary to the appellants’ contention, the medical proof submitted by the plaintiff sufficiently addressed the causal connection between the alleged negligence and the decedent’s death (cf., Feinberg v Walter B. Cooke, Inc., 240 AD2d 623; Ludwig v Horton Mem. Hosp.) 189 AD2d 986).
The appellants’ remaining contentions are without merit. Santueci, J. P., S. Miller, Florio and McGinity, JJ., concur.